Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to or not subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1-20 are pending of which claims 1, 9 and 15 are independent.  
The application was filed on August 27, 2019, claims domestic benefit to 62/808,848 filed on Feb. 22, 2019, and claims no foreign priority.  This application is currently assigned to Microsoft Technology Licensing, LLC.  

Information Disclosure Statement
The information disclosure statements (IDSs) filed in this application on August 2, 2019 and July 22, 2020 have been considered.

Oath/ADS
An Application Data Sheet was submitted August 2, 2019, and an Oath/declaration was submitted on August 2, 2019.


Claim Interpretation
Recitation of “memory” in the claims is interpreted consistent with [0031], [0034] of Applicants’ originally filed specification to not include or encompass communications media, any communications medium, or signals per se.  
Recitation of “processor-readable storage medium” in the claims is interpreted consistent with [0035] of Applicants’ originally filed specification to not include or encompass communications media, any communications medium, or signals per se.  
Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:  Further to the Amendments and Remarks filed by Applicant on 4/7/2021 and an updated search, it is believed that the combination of the references of record fail to teach or suggest the combination of features recited in each of the independent claims.  Particularly, it is believed that the art of record fails to teach or suggest a preset total duration of a timer that has initiated progress in response to a gaze location coinciding with a first gaze selection area, is adjusted while the timer for completing the selection is already running to adjust the remaining total duration of the timer or to speed the rate of completion of the remaining total duration by maintaining the in-progress gaze within the first gaze selection area, but changing the focus of the in-progress gaze to a specific predefined portion within that first gaze selection area. 
While Yoon (US 20160132106), which is believed to be the most relevant art of record pertaining to the timer duration adjustment feature, explicitly teaches menu selection using gaze tracking and also teaches adjusting timer durations based on user inputs (see, e.g., [0036]-[0039]) to account for, e.g., reaction time, Yoon fails to teach or suggest adjusting or speeding up a remaining time duration of the in-progress timer for completing a selection while maintaining the in-progress gaze within the first gaze selection area but changing from one portion of a first gaze selection area that initiated the in-progress timer to another portion within that same first gaze selection area.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via email (Maryam.Ipakchi@uspto.gov) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171